Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The instant Office action is supplemental to the Non-Final Rejection mailed September 30, 2022 and is intended to replace that Office action.  The examiner regretfully failed to treat the newly added claims filed in a preliminary amendment.  The instant Office action treats the currently pending claims 21-40.  The examiner apologizes for any inconvenience incurred by this oversight.
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 21-25, 27 and 32-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen, IV et al (2013/0296848).
	Allen provides a surgical instrument comprising a housing (12) having a shaft (16) extending distally from the housing (Figure 1).  An end effector assembly (14) is coupled to the distal end of the shaft.  There is also a drive plate (80 – Figure 3) slidably disposed within the shaft and coupled to the end effector to move the end effector between open and closed position.  A movable handle (22) is coupled to the housing and the drive plate such that movement of the handle translates the drive plate to actuate the end effector.  A knife (56) is slidably disposed within the shaft and configured to translate longitudinally through the shaft between retracted and extended positions, and there is a trigger (26) coupled to the housing and configured to pivot relative to the housing through an arc (Figures 21A-21D) to move the knife between retracted and extended positions.
	Regarding claim 22, the drive plate has a pair of opposed surfaces (82a, 82b) and the shaft has a pair of opposed sides (64a, 64b) extending in parallel orientation to the opposed surfaces of the drive plate (Figure 3).  Regarding claim 23, the knife has a pair of opposed surfaces extending in parallel to the surfaces of the drive plate and the long sides of the shaft (Figure 3).  Regarding claim 24, the sides of the knife, drive plate and shaft all have a planar configuration (Figure 3).  Regarding claim 25, the drive plate defines a channel (i.e. is U-shaped) in which the knife is slidably received.  Regarding claim 27, there is a linkage (26b – Figure 21) coupling the trigger and the knife to one another.  Regarding claim 32, the end effector has first and second jaws configured to move between open and closed positions for grasping tissue (Figures 2A and 2B).  Regarding claim 33, the knife extends at least partially between the first and second jaw members to cut tissue grasped by the jaws (Figures 2A and 2B).
	Regarding claim 34, Allen provides a device having a handle housing (12), a shaft (16) and an end effector assembly (14) as addressed previously.  A drive member (80) has a proximal end portion received in the handle and a distal end coupled to the end effector to open and close the end effector (Figure 3, for example).  A movable handle (22) is coupled to the handle housing and the drive member to translate the drive member (Figure 21, for example), and there is a knife (56) configured to translate longitudinally through the shaft and coupled to a trigger (26) which is coupled to the housing and configured to pivot through an arc between un-actuated and actuated positions (Figure 21A-D). 
	Regarding claim 35, the drive member has a pair of opposed surfaces as does the shaft as seen in Figure 3 and as addressed above.  Regarding claims 36 and 37, the knife also has a pair of opposed surfaces (Figure 3) which are parallel to the opposed surfaces of the shaft and the drive member as addressed previously, all the surfaces having a planar configuration.  Regarding claim 38, the drive member (80) defines a longitudinally extending channel which receives the knife as addressed previously (see Figure 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, IV et al (‘848) in view of the teaching of Strobl et al (2015/0201953).
	Allen fails to disclose a linkage for the trigger that has a triangular configuration.  Strobl et al disclose an analogous device including jaws for grasping tissue, a movable handle to actuate the jaws, a knife movable to cut tissue and a trigger assembly to actuate the knife.  In particular, Strobl et al specifically disclose a linkage assembly for the trigger that includes a triangular configuration (trigger 16 has a triangular linkage element attached thereto as seen in Figure 5).  
	To have provided the Allen device with a trigger having a triangular configuration for engaging and actuating the knife assembly would have been an obvious alternative design mechanism given the teaching of Strobl et al who disclose such a linkage for a trigger.
	Regarding claim 29, the linkage has an apex (i.e. top portion that includes the pivot pin) and first and second base portions disposed on opposing sides of the apex (see Figure 5).  Regarding claim 39, see above discussion regarding the triangular linkage member of Strobl et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,918,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower in scope and recite the same general invention with only minor, obvious differences in the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stamm et al (11,026,710), Allen, IV et al (11,007,003), Baxter III et al (8,799,741) and Dycus et al (7,118,587) disclose other forceps device having jaws and a reciprocating knife blade and a handle to control actuation of the device.
   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/November 22, 2022